Title: Franklin’s Passport for British Ships, 1 February 1783
From: Franklin, Benjamin,Franklin, William Temple
To: 



Exchanging ships’ passports was the first official act between the former belligerent nations, whose vessels needed protection until the news of the armistice was generally known, and whose merchants were anxious to race their cargo to newly opened ports. But were those ports truly open? Franklin maintained that until the Prohibitory Act was repealed by Parliament, America could not admit British manufactures. This, rather than the passports themselves, was the first substantive issue he discussed with Fitzherbert when the two met on January 24. Franklin told Fitzherbert that “an article for that purpose had been inserted in the project of preliminaries transmitted by himself and his colleagues, but that it had been left out in that which was brought back from England by Mr Strachey.” Fitzherbert replied that the article in question (Article 4 of the first draft treaty, which gave American merchants the same commercial privileges as their British counterparts, and vice versa) was so broad as to be applicable to all Britain’s trade laws, including the Navigation Act, “which, [Franklin] knew, could not be meddled with, Without the most serious and mature deliberation.” Fitzherbert recommended that the two countries agree to an article that confined itself “to such acts as had been passed on both sides on account of the war.” Franklin then mentioned that additional articles might have to be inserted into what would become the definitive treaty. The British negotiator was both alarmed and adamant that “no fresh matter was to be introduced on either side.” Unless, as Franklin urged, both sides should agree to it.
It appears that Fitzherbert called at Passy on the morning of February 1 and informed Franklin (as he would later that day inform Jay) that the British were prepared to issue passports for American merchantmen if the Americans would do likewise. Franklin, who was used to writing such documents, composed one immediately, adopting much of the language verbatim from the British passport that Fitzherbert must have shown him. He insisted, however, on inserting a clause restricting British ships from entering the United States.

When Fitzherbert returned to Paris, he informed Jay that Franklin was preparing passports in his own name as minister plenipotentiary. The two men agreed that the authority to issue the forms resided not with a minister to any particular court but rather with the commissioners authorized to negotiate peace. Jay immediately wrote to inform Adams. “Would it not be proper to apprize the Doctor of our Sentiments,” he concluded, “before the passports he is now making out shall be delivered?”
The following day, Adams summoned Franklin and Jay to a meeting at his house on February 3, at which passports would be discussed. Franklin obviously brought to that meeting the present document, as Adams wrote a notation on the verso and kept it among his papers. It was probably Adams, also, who was responsible for editing the manuscript; Franklin’s and Temple’s signatures were crossed out, and certain phrases that were disputed that morning were underlined. Chief among them was the restriction on British trade with America. In this, Franklin was overruled by his colleagues. The American commissioners’ passport adopted on February 3 is published below under that date.


The British passport reads as follows:
George the Third, by the Grace of God, King of Great Britain, France and Ireland, Defender of the Faith, Duke of Brunswick and Lunenburg, Arch-Treasurer and Prince Elector of the Holy Roman Empire, &ca. &c. &c.
To all our Admirals, Vice Admirals, Captains, Commanders of our Ships of War, or Privateers, Governors of our Forts and Castles, Customers, Comptrollers, Searchers, and to all and singular Our Officers, both Civil and Military, our Ministers and Subjects, whom it may concern, Greeting:
Our Will and Pleasure is, and We do hereby strictly charge and require you (as We do likewise pray and desire the Officers and Ministers of all Princes and States in Amity with Us) to permit and suffer the American Ship called the [blank] to sail with her Lading, or in Ballast, from the Port of [blank] or any other Port of America, to [blank] and to return from thence to [blank] or any other Port of America, without any Lett, Hindrance, or Molestation whatsoever; Provided that the said Ship do not carry any Goods or Merchandizes which are prohibited or contraband, or import from America into this Realm, or any other of his Majesty’s Dominions, or carry out from hence, any Goods prohibited by Law.
Given at our Court at St. James’s the [blank] day of [blank] 1783, in the twenty-third Year of our Reign.
By his Majesty’s Command,
Grantham

 

[February 1, 1783]
To all Captains or Commanders of Ships of War or Privateers, belonging to the United States of America, or Citizens of the same. Greeting.
We the Underwritten, Minister Plenipotentiary from the Congress of the said States to the Court of France, do hereby in their Name, strictly charge and require of you, as we do likewise pray and desire the officers and Ministers of all Princes and Powers in Amity with the said States, to permit & suffer the Merchant Vessel called the [blank] commanded by [blank] belonging to Great Britain to sail from any of the Ports thereof to any Port or Place whatsoever, except those of the said States in North America, together with the marchandize wherewith she may be laden, without any Let, Hindrance or Molestation whatsoever, but on the contrary affording, the said Vessel, all such Aid and Assistance as may be necessary. Given at Paris, this First Day of Feby 1783.
B Franklin


By Command of the Minister Plenipotentiary
W. T. Franklinsecy

 
Notation: Form of a Passport
